Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 1 of 7
                                                      81,7('67$7(6',675,&7&2857
                                                     6287+(51',675,&72)0,66,66,33,


                                                             FILE D
                                                              Mar 11 2021
                                                       $57+85-2+16721&/(5.
                                                                     
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 2 of 7
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 3 of 7
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 4 of 7
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 5 of 7
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 6 of 7
Case 1:20-cr-00083-LG-JCG Document 34 Filed 03/11/21 Page 7 of 7
